PER CURIAM:
Stephen Artemus Christian seeks to appeal the magistrate judge’s order dismissing his petition under 28 U.S.C. § 2254 (2000).* We have independently reviewed the record and conclude that Christian has not made a substantial showing of the denial of a constitutional right. See Miller-El v. Cockrell, 537 U.S. 322, 336, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003). Accordingly, we deny a certificate of appealability and dismiss the appeal. See 28 U.S.C. § 2253(c) (2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED


 The parties consented to the magistrate judge's jurisdiction pursuant to 28 U.S.C. § 636(c) (2000).